DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 6,183,033).
In re claim 10, Arai teaches a seat defined by a seat back and a seat bottom, the seat bottom being pivotal relative to the seat back and towards the seat back, the seat having a linkage to hold the seat bottom in the upper position (fig. 13-14).
Arai differs in that it does not explicitly teach a plurality of ground-engaging members; a frame supported by the ground-engaging members; a drivetrain supported by the frame; an occupant compartment comprising a seating area having a seat. The . 
 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 6,183,033), as applied above, and further in view of Hanagan (US 2003/0197393).
In re claim 11, Arai differs in that it does not teach the seat includes a linkage 
including a linear force element, which holds the seat in the up position. Attention, however, is directed to Hanagan which teaches a linear force element (90) which is used to control seat position. It would be obvious to one of ordinary skill in the art to modify the apparatus pf Arai with a linear force member element, as taught by Hanagan, in order to ensure the seat is placed in a desired position.
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 6,183,033) in view of Shimada et al. (US 2014/0225403).
In re claims 18 and 19, Arai teaches a seat frame member;  and the passenger seat extends transversely of the seat frame member so as to cantilever over an end of the seat frame member (fig. 1). Arai differs in that it does not explicitly teach the space under the cantilevered portion of the seat bottom being available for storage. Attention, however, is directed to Shimada which teaches teach the space under the seat bottom being available for storage (T1). It would be obvious to one of ordinary skill in the art to incorporate space under the seat of Arai, as taught by Shimada, in order to provide accessible space for storage.
In re claim 20, Arai further teaches the seat bottom being pivotal 
relative to the seat back and towards the seat back (fig. 13-14). 

In re claim 27, Arai further teaches the seat having a linkage to hold the seat bottom in the upper position (fig. 13-14).
Claim 28-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 6,183,033) in view of Shimada, as applied above, and further in view of Hanagan.
In re claim 28, Shimada differs in that it does not teach a linkage including a linear force element, which holds the seat in the up position. Attention, however, is directed to Hanagan which teaches a linear force element (90) which is used to control seat position. It would be obvious to one of ordinary skill in the art to modify the apparatus pf Arai with a linear force member element, as taught by Hanagan, in order to ensure the seat is placed in a desired position.
	In re claim 35, Shimada further teaches the seat can be a driver’s seat defined by a seat back and a seat bottom (clear from fig. 2).  
Allowable Subject Matter
Claims 12-17, 22-26, 29-34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/Primary Examiner, Art Unit 3618